                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

                                      MINUTE SHEET


UNITED STATES OF AMERICA                            Date: March 29, 2021

vs.                                                 Case No. 20-3031-11-CR-S-MDH

NATHAN BAY

Honorable David P. Rush, presiding at Springfield

Nature of Hearing: Initial Appearance on Superseding Indictment

Time Commenced: 1:34 P.M.                  Time Terminated:       1:37 P.M.

                                      APPEARANCES

PLAINTIFF: Cameron Beaver, AUSA
DEFENDANT: N/A

Proceedings: Parties appear as stated above. Defendant appears as indicated above.
Government’s oral motion to unseal the Superseding Indictment is granted and the Superseding
Indictment is unsealed. The defendant has been provided a copy of the Superseding Indictment
and the Court informs the defendant of right to counsel. Defendant plans on retaining counsel
Don Cooley. Court informs the defendant that retained counsel needs to file a Notice of
Appearance. The Court will not appoint counsel at this time. Government requests defendant be
detained in custody. Arraignment, Scheduling Conference and Detention Hearing set for
Thursday, April 1, 2021, at 1:30 p.m. before Chief Magistrate Judge Rush.

Defendant in custody.

ERO/COURTROOM DEPUTY: Karen Siegert
USPPTS: Katie Klocksiem
